PER CURIAM.
We are called upon to enter an appropriate order in a disciplinary matter regarding a judge. We have jurisdiction pursuant to article V, section 12 of the Florida Constitution. The judge, Linda Ann Gloeckner, and the Florida Judicial Qualifications Commission (Commission) have entered into a written stipulation recommending a public reprimand. We approve the stipulation which contains the findings of the Commission, in pertinent part, as follows:
Judge Gloeckner was involved in a car accident at the intersection of Lee and Wymore Roads in Orlando, Florida while returning to her home in a private vehicle from a birthday party gathering for a friend held at an Orlando area restaurant on Friday evening, January 29, 1993, at approximately 9:40 P.M. After the Florida Highway Patrol Trooper completed his investigation, he charged Judge Gloeckner with misdemeanor Driving While Under the Influence of Alcoholic Beverages to the extent her normal faculties were impaired, in violation of Section 316.193, F.S., and cited her with Careless Driving for being at fault in the accident. Judge Gloeckner cooperated with the police officer at the scene, submitted to certain roadside sobriety tests, and later submitted to a breath alcohol test[.]
Based upon this incident, the Commission found that Judge Gloeckner violated the provisions of Canons 1 and 2A of the Code of Judicial Conduct and recommended that she be publicly reprimanded for her conduct and her violations.
Judge Gloeckner contests neither the findings nor the recommendation. In the stipulation, Judge Gloeckner regrets and apologizes for the incident. She also recognizes that such an incident lessens the public’s confidence in the judiciary.
No one suggests that Judge Gloeckner is presently unfit to serve as a judge. To the contrary, the stipulation provides that “Judge Gloeckner has demonstrated that she has otherwise rendered conscientious service to the public as a judicial officer during her tenure on the bench.”
By publication of this opinion, Judge Gloeckner is reprimanded for the event described above.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.